Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Robert Louis Rascia is suspended from the practice of law for three months. Suspension effective December 8, 2006. Respondent Robert Louis Rascia shall reimburse the Client Protection Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.